Title: To James Madison from Jacob Ridgway, 31 July 1805 (Abstract)
From: Ridgway, Jacob
To: Madison, James


          § From Jacob Ridgway. 31 July 1805, Antwerp. “I have the honor to acknowledge receipt of Your Letter of the 26th November 1804, which Came to hand the 22d April last. I have taken due note of its dispositions to conform to the Same.
          “Referring to my preceding respects of the 26th March I now enclose Duplicate thereof and a report List of the American Vessels interred and Cleared at Antwerp from the 1st. January up to the 30th: June last [not found].”
        